                                                                 ARIEL E. STERN, ESQ.
                                                             1   Nevada Bar No. 8276
                                                                 JAMIE K. COMBS, ESQ.
                                                             2   Nevada Bar No. 13088
                                                                 AKERMAN LLP
                                                             3   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, Nevada 89134
                                                             4   Telephone:     (702) 634-5000
                                                                 Facsimile:     (702) 380-8572
                                                             5   Email: ariel.stern@akerman.com
                                                                 Email: jamie.combs@akerman.com
                                                             6
                                                                 Attorneys for plaintiff Bank of America, N.A.
                                                             7   successor by merger to BAC Home Loans
                                                                 Servicing, LP f/k/a Countrywide Home Loans
                                                             8   Servicing, LP
                                                             9
                                                                                              UNITED STATES DISTRICT COURT
                                                            10
                                                                                                     DISTRICT OF NEVADA
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   BANK OF AMERICA, N.A., SUCCESSOR BY                  Case No.: 2:16-cv-0392-RFB-GWF
                                                                 MERGER TO BAC HOME LOANS
                      LAS VEGAS, NEVADA 89134




                                                            13   SERVICING, LP FKA COUNTRYWIDE
AKERMAN LLP




                                                                 HOME LOANS SERVICING, LP,                            FINDINGS OF FACT, CONCLUSIONS
                                                            14                                                        OF LAW AND ORDER RE: BANK OF
                                                                                              Plaintiff,              AMERICA, N.A., SUCCESSOR BY
                                                            15   vs.                                                  MERGER TO BAC HOME LOANS
                                                                                                                      SERVICING, LP FKA COUNTRYWIDE
                                                            16   LAKE MEAD COURT HOMEOWNERS                           HOME LOANS SERVICING, LP'S
                                                                 ASSOCIATION; LAS VEGAS EQUITY                        MOTION FOR PARTIAL SUMMARY
                                                            17   GROUP, LLC; ALESSI & KOENIG, LLC,                    JUDGMENT [ECF NO. 51]
                                                            18                                Defendants.
                                                            19
                                                                        Plaintiff Bank of America, N.A. successor by merger to BAC Home Loans Servicing, LP
                                                            20
                                                                 f/k/a Countrywide Home Loans Servicing, LP (BANA)'s motion for partial summary judgment, ECF
                                                            21
                                                                 No. 51, came on for hearing on July 30, 2019. For the reasons stated on the record, the court granted
                                                            22
                                                                 BANA's motion and found defendant Lake Mead Court Homeowners Association's foreclosure sale
                                                            23
                                                                 did not extinguish BANA's deed of trust. The court also makes the following findings of fact and
                                                            24
                                                                 conclusions of law supporting its decision to grant BANA's motion for partial summary judgment,
                                                            25
                                                                 ECF No. 51:
                                                            26
                                                                        The court finds the following facts are undisputed:
                                                            27
                                                                        1.     Juan L. Olivares obtained a $163,082 loan from Venta Realty Group d/b/a Venta
                                                            28

                                                                                                                  1
                                                             1   Home Loans in 2008.

                                                             2          2.      Mr. Olivares secured the loan with a deed of trust recorded against the property

                                                             3   located at 6448 Elwood Mead Avenue #103, Las Vegas, Nevada 89156, dated August 8, 2008 and

                                                             4   recorded with the Clark County Recorder on August 14, 2008, as Instrument No. 20080814-0002323

                                                             5   (the deed of trust), more fully described as:

                                                             6          PARCEL I:

                                                             7          Unit 103 in Module 23 of Final; Map of LAKE MEAD COURT, as shown by Map
                                                             8          thereof on file in book 128 of Plats, Page 49, in the office of the County Recorder of
                                                                        Clark County, Nevada.
                                                             9
                                                                        Together with associated Garage Unit, as set forth in that certain Declaration of
                                                            10          Covenants, Conditions and Restrictions and Reservation of Easements for LAKE
                                                                        MEAD COURT recorded March 3, 2006 in Book 20060303 as Document No.
                                                            11
                                                                        0001473, Official Records.
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                        PARCEL II:
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                                        The exclusive right of use, possession and occupancy of those portions of the above-
                                                            14          referenced Plat as designated as exclusive use areas and limited Common Elements,
                                                                        including, but not limited to, Yard Component, as defined in and subject to the
                                                            15
                                                                        Declaration, which are appurtenant to Parcel 1 described above.
                                                            16
                                                                        PARCEL III:
                                                            17
                                                                        A non-exclusive easement of ingress, egress and enjoyment in, to and over the
                                                            18          Association Property, including, but not limited to, "Private Streets", and "Common
                                                                        Elements", subject to and as set forth in that certain Declaration of Covenants,
                                                            19
                                                                        Conditions and Restrictions and Reservation of Easements for LAKE MEAD
                                                            20          COURT, recorded March 3, 2006 in Book 20060303 as Document No. 0001473,
                                                                        Official Records.
                                                            21
                                                                 APN: 140-22-618-069
                                                            22
                                                                 (the property).
                                                            23
                                                                        3.      The deed of trust was assigned to BANA in 2011.
                                                            24
                                                                        4.      Lake Mead, through defendant Alessi & Koenig, LLC, recorded a notice of
                                                            25
                                                                 delinquent assessment lien against the property in April 2009.
                                                            26
                                                                        5.      Lake Mead, through Alessi, recorded a notice of default and election to sell against
                                                            27
                                                                 the property in June 2009.
                                                            28
                                                                        6.      Lake Mead, through Alessi, recorded a notice of trustee's sale against the property in
                                                                                                                   2
                                                             1   January 2010.

                                                             2          7.       Former counsel for BAC Home Loans Servicing, LP (BAC), Miles, Bauer,

                                                             3   Bergstrom & Winters, LLP sent Lake Mead's agent, Alessi, a letter dated February 9, 2010

                                                             4   requesting Lake Mead provide the superpriority amount and offering to pay "that sum upon

                                                             5   presentation of adequate proof of the same[.]"

                                                             6          8.       Alessi provided a statement of account dated March 14, 2010 in response, which

                                                             7   included a Lake Mead ledger. The ledger reflected Mr. Olivares owed $112 monthly assessments

                                                             8   for the months of June through December 2009 and $122 monthly assessments for the months of
                                                             9   January through March 2010, and did not reflect he owed any maintenance or nuisance abatement

                                                            10   charges under NRS 116.310312.

                                                            11          9.       The lack of maintenance and nuisance abatement charges is consistent with Lake
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   Mead's testimony. When asked whether it "was . . . collecting on any maintenance or nuisance
                      LAS VEGAS, NEVADA 89134




                                                            13   abatement charges during the [foreclosure] process," its Rule 30(b)(6) witness testified, "Not to my
AKERMAN LLP




                                                            14   knowledge."

                                                            15          10.      Based on the ledger Alessi provided, BAC calculated the superpriority amount to be

                                                            16   $1,098 (nine monthly assessments at the higher $122 assessment amount listed on the ledger) and,

                                                            17   through Miles Bauer, tendered that amount to Lake Mead, through Alessi, in April 2010.

                                                            18          11.      Alessi received but rejected the tender.

                                                            19          12.      After rejecting BAC's tender, Lake Mead, through Alessi, recorded a second notice of

                                                            20   trustee's sale against the property in December 2010, a third notice of trustee's sale against the

                                                            21   property in August 2012, and a fourth notice of trustee's sale in July 2013.

                                                            22          13.      The foreclosure sale occurred in July 2013. Defendant Las Vegas Equity Group,

                                                            23   LLC (LVEG) purchased the property at the sale.

                                                            24          Based on the forgoing findings of fact, the court concludes as follows:

                                                            25          1.       Under Bank of America, N.A. v. SFR Invs. Pool 1, LLC, 427 P.3d 113 (Nev. 2018)

                                                            26   and Bank of America, N.A. v. Arlington W. Twilight Homeowners Ass'n, 920 F.3d 620 (9th Cir.

                                                            27   2019), BAC tendered the correct amount to satisfy Lake Mead's superpriority lien.

                                                            28          2.       Because BAC's tender extinguished Lake Mead's superpriority lien, LVEG acquired

                                                                                                                     3
                                                             1   the property subject to the deed of trust.

                                                             2          NOW, THEREFORE, for the reasons stated on the record, and based on the foregoing

                                                             3   findings of fact and conclusions of law, it is HEREBY ORDERED:

                                                             4          1.       BANA's motion for partial summary judgment, ECF No. 51, is granted. LVEG

                                                             5   purchased the property subject to BANA's deed of trust, and the deed of trust remains a valid lien on

                                                             6   the property;

                                                             7          2.       The clerk entered judgment in favor of BANA on its first cause of action for quiet

                                                             8   title/declaratory relief on August 1, 2019;
                                                             9          3.       All claims other than BANA's first cause of action for quiet title/declaratory relief are
                                                            10   dismissed as moot; and
                                                            11          4.       Any lis pendens recorded against the property pertaining to this case is expunged.
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12          5.       The clerk shall close this case.
                                                                                          13th of August, 2019.
                      LAS VEGAS, NEVADA 89134




                                                            13          SO ORDERED, this ____
AKERMAN LLP




                                                            14
                                                                                                                _______________________________________
                                                            15                                                  The Honorable Richard F. Boulware, II
                                                            16                                                  United States District Judge
                                                                 SUBMITTED BY:
                                                            17
                                                                 This the 9th day of August, 2019.
                                                            18

                                                            19   /s/ Jamie K. Combs, Esq.
                                                                 ARIEL E. STERN, ESQ.
                                                            20   Nevada Bar No. 8276
                                                                 JAMIE K. COMBS, ESQ.
                                                            21
                                                                 Nevada Bar No. 13088
                                                            22   Akerman LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            23   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 635-5000
                                                            24   Facsimile: (702) 380-8572
                                                            25
                                                                 Attorneys for plaintiff Bank of America, N.A.,
                                                            26   successor by merger to BAC Home Loans
                                                                 Servicing, LP f/k/a Countrywide Home Loans
                                                            27   Servicing, LP
                                                            28

                                                                                                                     4
